UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington D. C. 20549 FORM 10-Q xQuarterly report pursuant to Section 13 or 15(d) of the Securities and Exchange Act of 1934 For the quarterly period ended June 30, 2013 oTransition report pursuant to Section 13 or 15(d) of the Exchange Act For the transition period from to . Commission File Number: 0-9376 INNOVATIVE FOOD HOLDINGS, INC. (Exact Name ofRegistrant as Specified in its Charter) Florida (State or Other Jurisdiction of Incorporation or Organization) 20-1167761 (IRS Employer I.D. No.) 26411 Race Track Rd. Bonita Springs, Florida34135 (Address of Principal Executive Offices) (239) 596-0204 (Registrant's Telephone Number, Including Area Code) 3845 Beck Blvd, Suite 805 Naples, FL 34114 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YESxNO o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YESxNO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One): Large Accelerated filer o Accelerated filero Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Regulation 12b-2 of the Exchange Act): YESoNO x State the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 6,430,192 shares of common stock outstandingand6,644,905 shares issued as of July 31, 2013. Table of Contents INNOVATIVE FOOD HOLDINGS, INC. TABLE OF CONTENTS TO FORM 10-Q Page PART I. FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements(unaudited) 3 Condensed Consolidated Balance Sheets 3 Condensed Consolidated Statements of Operations 4 Condensed Consolidated Statements of Cash Flows 5 Notes to the Condensed Consolidated Financial Statements 6 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations (including cautionary statement) 21 Item 4. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 29 Item 3. Defaults Upon Senior Securities 29 Item 4. Mine Safety Disclosures N/A Item 5. Other Information 29 Item 6. Exhibits 29 Signatures 30 Table of Contents PART I.FINANCIAL INFORMATION ITEM1- CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Balance Sheets June 30, December 31, (Unaudited) ASSETS Current assets Cash and cash equivalents $ $ Accounts receivable net Inventory Other current assets Total current assets Property and equipment, net Intangible assets, net Total assets $ $ LIABILITIES ANDSTOCKHOLDERS' EQUITY Current liabilities Accounts payable and accrued liabilities $ $ Accrued liabilities - related parties Accrued interest, net, current portion - Accrued interest - related parties, net Notes payable, current portion, net of discount Notes payable - related parties, current portion Contingent purchase price liability Total current liabilities Accrued interest - net, long term portion - Note payable - long term portion, net of discount Total liabilities Stockholders’ equity Common stock, $0.0001 par value; 500,000,000 shares authorized;6,644,905 and 6,023,801 shares issued and 6,430,192 and5,809,088 shares outstandingat June 30, 2013 and December 31, 2012, respectively Additional paid-in capital Common stock subscribed - Treasury stock, 304 and 304 shares outstanding ) ) Accumulated deficit ) ) Total stockholder's equity Total liabilities andstockholders' equity $ $ See notes to these unaudited condensed consolidated financial statements. 3 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Operations (UNAUDITED) For the Three For the Three For the Six For the Six Months Ended Months Ended Months Ended Months Ended June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold Gross margin Selling, general and administrative expenses Total operating expenses Operating income Otherexpense: Interest expense Cost of warrant extension - - Loss from change in fair value of warrant liability - - Loss from change in fair value of conversion option liability - - Total otherexpense Loss before income taxes ) Income tax expense - Net loss $ ) $ ) $ ) $ ) Net loss per share - basic $ ) $ ) $ ) $ ) Net loss per share - diluted $ ) $ ) $ ) $ ) Weighted average shares outstanding - basic Weighted average shares outstanding - diluted 6,284,658 See notes to these unaudited condensed consolidated financial statements. 4 Table of Contents Innovative Food Holdings, Inc. and Subsidiaries Condensed Consolidated Statements of Cash Flows (UNAUDITED) For the Six For the Six Months Ended Months Ended June 30, June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to netcash provided by (used in) operating activities: Increase in allowance for doubtful accounts - Depreciation and amortization Non-cash compensation - Amortization of discount on notes payable Amortization of discount on accrued interest - Value of shares issued in settlement - Value of options issued to officer and directors - Value of extension of term of warrants - Change in fair value of warrant liability - Change in fair value of option liability - Change in fair value of conversion option liability - Changes in assets and liabilities: Accounts receivable, net ) ) Inventory and other current assets, net ) ) Accounts payable and accrued expenses - related party ) ) Accounts payable and accrued expenses ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Payment to acquire Artisan Specialty Foods, net - ) Acquisition of property and equipment ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from issuance of notes payable - Principal payments on debt ) ) Principal payments on notes payable - related parties ) - Net cash provided by financing activities ) (Decrease)in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid during the period for: Interest $ $ Taxes $ - $ - Non-cash transactions: Issuance of 279,310 shares of common stockpreviously subscribed $ $ - Issuance of 341,794 shares of common stock for conversion of notes payable and accrued interest $ $ - Mortgage and purchase of land and building $ $ - See notes to these unaudited condensed consolidated financial statements. 5 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013(Unaudited) 1. BASIS OF PRESENTATION Basis of Presentation The accompanying unaudited interim condensed consolidated financial statements of Innovative Food Holdings, Inc., and its wholly owned subsidiaries, Artisan Specialty Foods, Inc. (“Artisan”), Food Innovations, Inc. (“FII”), Food New Media Group, Inc.(“FNM”), Gourmet Foodservice Group, Inc. (“GFG”),and 4 The Gourmet, Inc (d/b/a For The Gourmet, Inc.) (“Gourmet” (collectively, the “Company, or “IVFH”),have been prepared pursuant to the rules and regulations of the Securities and Exchange Commission.FNM currently holds the Company’s intellectual property rights related to its private label brand. All material intercompany transactions have been eliminated upon consolidation of these entities. The accompanying unaudited interim condensed consolidated financial statements have been prepared by the Company, in accordance with generally accepted accounting principles pursuant to Regulation S-X of the Securities and Exchange Commission and with the instructions to Form 10-Q. Certain information and footnote disclosures normally included in audited consolidated financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Accordingly, these interim financial statements should be read in conjunction with the Company’s financial statements and related notes as contained in Form 10-K for the year ended December 31, 2012. In the opinion of management, the interim unaudited condensed consolidated financial statements reflect all adjustments, including normal recurring adjustments, necessary for fair presentation of the interim periods presented. The results of the operations for the three and six months ended June 30, 2013 are not necessarily indicative of the results of operations to be expected for the full year. 2. NATURE OF ACTIVITIES AND SIGNIFICANT ACCOUNTING POLICIES Business Activity FII is in the business of providing premium foodservice establishments, including white tablecloth restaurants with the freshest origin-specific perishables and specialty food products direct from its network of vendors to the end users (restaurants, hotels, country clubs, national chain accounts, casinos, and catering houses) within 24 - 72 hours.For The Gourmet Inc., through its website www.forthegourmet.com, and through additional sales channels, provides the highest quality gourmet food products to the retail consumer market under the For The Gourmet line. We currently sell the majority of our products through a distributor relationship between FII and Next Day Gourmet, L.P., a subsidiary of U.S. Foods (“USF”), a $20 Billion broad line distributor.On May 18, 2012, the Company executed a Stock Purchase Agreement to acquire all of the issued and outstanding shares of Artisan Specialty Foods, Inc., an Illinois corporation (“Artisan”). Artisan was previously a supplier to the Company. Artisanis a supplier of over 1,500niche gourmet products to over 500customers in the GreaterChicago area. Use of Estimates The preparation of these financial statements requires us to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. These estimates include certain assumptions related to doubtful accounts receivable, stock-based services, valuation of financial instruments, and income taxes. On an on-going basis, we evaluate these estimates, including those related to revenue recognition and concentration of credit risk. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results may differ from these estimates under different assumptions or conditions. We believe our estimates have not been materially inaccurate in past years, and our assumptions are not likely to change in the foreseeable future. 6 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) On August 25, 2005, we entered into contracts which obligated the company under certain circumstances to issue shares of common stock in excess of the number of shares of common stock authorized. Under accounting guidance provided by FASB ASC 815-40-05, from August 25, 2005 through December 27, 2012, we accounted for all derivative financial instruments, including warrants, conversion features embedded in notes payable, and stock options,via the liability method of accounting. Accordingly, all these instruments werevalued at issuance utilizing the Black-Scholes valuation method, and were re-valued at each period ending date, also using the Black-Scholes valuation method.Any gain or loss from revaluation was charged to operations during the period.On December 27, 2012, we entered into agreements (the “2012 Notes Payable Extension Agreement”) with certain holders of our convertible notes which, among other things, created a minimum conversion price for the principal amount of the notes of $0.05. Under accounting guidance provided by FASB ASC 815-40-05, this resulted in a change in accounting method for our derivative financial instruments to the equity method of accounting. Significant Recent Accounting Pronouncements Management does not believe that any recently issued, but not yet effective, accounting standards if currently adopted would have a material effect on the accompanying unaudited condensed consolidated financial statements. 3.ACQUISITIONS Artisan Specialty Foods, Inc. On May 18, 2012, the Company executed a Stock Purchase Agreement to acquire all of the issued and outstanding shares of Artisan Specialty Foods, Inc., an Illinois corporation (“Artisan”), from its owner, Mr. David Vohaska.The purchase price was $1.2 million, with up to another $300,000(with a fair value of $131,000 ) payable in the event certain financial milestones are met by April 30, 2014.During the three and six months ended June 30, 2013, the Company made a payment in the amount of $0 and $37,500 to Mr. Vohaska for the attainment of certain of these financial milestones.As of June 30, 2013, the Company accrued the payment of $37,500, which is shown on the balance sheet as Contingent purchase price liabilities. The purchase price was primarily financed via a loan from Alpha Capital Aktiengesselschaft (see note 10) in the principal amount of $1,200,000.Prior to the acquisition, Artisan was a supplier and had sold products to the Company. The total purchase price was allocated to Artisan’s net tangible assets, with the residual allocated to intangible assets: Closing cash payment $ Contingent purchase price Total purchase price $ Tangible assets acquired $ Liabilities assumed (*) Net tangible assets Trade name Non-compete agreement Customer relationships Goodwill Total purchase price $ (*) excluding the Line of Credit paid off with closing cash payment 7 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Pro forma results The following tables set forth the unaudited pro forma results of the Company as if the acquisition of Artisanhad taken place on the first day of the periods presented. These combined results are not necessarily indicative of the results that may have been achieved had the companies always been combined. For the Three Months Ended June 30, Total revenues $ $ Net loss ) Basic net loss per common share $ $ ) Diluted net loss per common share $ $ ) Weighted average shares – basic Weighted average shares – diluted For the Six Months Ended June 30, Total revenues $ $ Net loss ) Basic net loss per common share $ $ ) Diluted net loss per common share $ $ ) Weighted average shares – basic Weighted average shares – diluted The Haley Group The Haley Group, LLC is a food manufacture representative that manages the vendor relationships at a food distributor’s corporatelevel. The Haley Group also provides their suppliers with guidance and assistance as needed at the distributor’s regional and divisional level. The Haley Group provides these services in exchange for a combination of monthly retainers and percentages of future sales of client products.On November 2, 2012, the Company entered into an asset purchase agreement (the “Haley Acquisition Agreement”) with Haley Group, LLC whereby the Company acquired all existing contracts between Haley Group and its customers for the following consideration:300,000 shares of the Company’s common stock; 150,000 shares of which vest immediately and 150,000 shares of which vest in one year under certain conditions;options to purchase 100,000 shares of the Company’s common stock at a price of $0.44 per share; and $20,000 cash contingent upon the attainment of future revenue milestones. The Haley Acquisition was valued at a total cost of $119,645.This intangible fair value of the purchase amount was allocated to Haley Group’s customer relationships and capitalized accordingly on the Company’s balance sheet at June 30, 2013 and is being amortized over 3 years. During the three and six months ended June 30, 2013, the Company charged the amount of $9,970 and $19,941 to operations, respectively, related to the amortization of these intangible assets. 4. ACCOUNTS RECEIVABLE At June 30, 2013 and December 31, 2012, accounts receivable consists of: June 30, December 31, Accounts receivable from customers $ $ Allowance for doubtful accounts ) ) Accounts receivable, net $ $ 8 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 5. INVENTORY Inventory consists of specialty products which are warehoused in Naples, Florida and Lyons, Illinois, andother products held by Company’s vendors. At June 30, 2013 and December 31, 2012, finished goods inventory is as follows: June 30, December 31, Finished goods inventory $ $ 6. PROPERTY AND EQUIPMENT Acquisition of Building During the six months ended June 30, 2013, the Company purchased a building and property located at 28411 Race Track Road, Bonita Springs, Florida 34135 and with respect thereto entered into each of a Loan Agreement, Mortgage, Security Agreement and Note with Fifth Third Bank, each with an effective date of February 26, 2013.The property consists of approximately 1.1 acres of land and close to 10,000 square feet of combined office and warehouse space and was purchased as part of a bank short sale.The Company moved its operations to these premises on July 15, 2013. The purchase price of the property was $792,758 and was financed in part by a five year note in the amount of $546,000 carrying an annual interest rate of 3% above LIBOR Rate, as such term is defined in the Note. A summary of property and equipment at June 30, 2013 and December 31, 2012, is as follows: June 30, December 31, Land $ $ - Building - Computer Equipment Warehouse Equipment Furniture and Fixtures Vehicles Total before accumulated depreciation Less: accumulated depreciation ) ) Total $ $ Depreciation and amortization expense for property and equipment amounted to $17,727and $11,707 for the three months ended June 30, 2013 and, 2012, respectively.Depreciation and amortization expense for property and equipment amounted to $35,745and $14,584 for the six months ended June 30, 2013 and, 2012, respectively. 7.INTANGIBLE ASSETS The Company acquired certainintangible assets pursuant to the acquisition of Artisan Specialty Foods andthe acquisition of certain assets of The Haley Group (see note 2). The following is the net book value of these assets: June 30,2013 Accumulated Gross Amortization Net Trade Name $ $ - $ Non-Compete Agreement ) Customer Relationships ) Goodwill - $ $ ) $ 9 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) December 31,2012 Accumulated Gross Amortization Net Trade Name $ $ - $ Non-Compete Agreement ) Customer Relationships ) Goodwill - $ $ ) $ Total amortization expense charged to operations for the three months ended June 30, 2013 and 2012 was $45,970 and $0, respectively. Total amortization expense charged to operations for the six months ended June 30, 2013 and 2012 was $91,940 and $0, respectively. The trade name is not considered a finite-lived asset, and is not being amortized.The non-compete agreement is being amortized over a period of 48 months.The customer relationships acquired in the Artisan and Haley transactions are being amortized over a period of 60 and 36 months. As detailed in ASC 350, the Company tests for goodwill impairment in the fourth quarter of each year and whenever events or changes in circumstances indicate that the carrying amount of the asset exceeds its fair value and may not be recoverable.As detailed in ASC 350-20-35-3A, in performing its testing for goodwill impairment, management has completed a qualitative analysis to determine whether it was more likely than not that the fair value of a reporting unit is less than its carrying amount, including goodwill. To complete this review, management followed the steps in ASC 350-20-35-3C to evaluate the fair values of goodwill and considered all known events and circumstances that might trigger an impairment of goodwill. The analysis completed in2012, determined that there was no impairmentto goodwill assets. 8. ACCOUNTS PAYABLE AND ACCRUED LIABILITIES Accounts payable and accrued liabilities at June 30, 2013 and December 31, 2012 are as follows: June 30, December 31, Trade payables $ $ Accrued payroll and commissions Total accounts payable and accrued liabilities - non-related parties $ $ At June 30, 2013 and December 31, 2012, accrued liabilities to related parties consisted of accrued payroll and payroll related benefits. 9. ACCRUED INTEREST Accrued interest on the Company’s convertible notes payable is convertible at the option of the note holders into the Company’s common stock at prices of $0.25 to $1.00 per share.There is a beneficial conversion feature embedded in the convertible accrued interest, which can be exercised at any time by the note holders.Through December 27, 2012, the Company had immediately charged the value of this beneficial conversion feature of convertible accrued interest to operations.At December 27, 2012, the Company entered into the 2012 Note Extension Agreements, the terms of which brought about a change in the Company’s accounting for its convertible equity instruments from the liability method to the equity method. During the three months ended June 30, 2013 and 2012, the amounts of $0 and $30,226, respectively, were credited to additional paid-in capital as a discount on convertible interest.The aggregate amount of discounts on convertible interest charged to operations during the three months ended June 30, 2013 and 2012 was $0and $21,998, respectively. During the six months ended June 30, 2013 and 2012, the amounts of $0 and $50,272, respectively, were credited to additional paid-in capital as a discount on convertible interest.The aggregate amount of discounts on convertible interest charged to operations during the six months ended June 30, 2013 and 2012 was $0and $43,863, respectively. 10 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) At June 30, 2013, convertible accrued interest was $771,494 (including $44,251 to a related party),which is convertible into 3,085,976 shares of common stock; at December 31, 2012, convertible accrued interest was $759,053 (including $39,866 to a related party) which was convertible into2,916,614 shares of common stock. 10. NOTES PAYABLE AND NOTES PAYABLE TO RELATED PARTIES June 30, December 31, Secured Convertible note payable to Alpha Capital Anstalt (f/k/a/ Alpha Capital Aktiengesselschaft) (“Alpha Capital”), originally dated February 25, 2005 and due February 1, 2014. The note contains a cross default provision, and is secured by a majority of the Company’s assets. This note bears interest at the rate of 8% per annum.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. $ $ Convertible note payable to Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note is unsecured. The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Osher Capital Partners LLC due February 1, 2014.This note bears interest at the rate of8% per annum.This note is unsecured. The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Assameka Capital Inc. due February 1, 2014.This note bears interest at the rate of8% per annum.This note is unsecured. The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Osher Capital Partners LLC due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Assameka Capital Inc. due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible note payable to Huo Hua due February 1, 2014. This note bears interest at the rate of8% per annum.This note is unsecured. The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. Convertible secured note payableto Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum,This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share.This note was included in the 2012 Notes Payable Extension Agreement. 11 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) June 30, December 31, Convertible secured note payable to Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Osher Capital Partners LLC due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Assameka Capital, Inc. due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Asher Brand due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Lane Ventures due February 1, 2014. This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Osher Capital Partners LLC due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Assameka Capital, Inc. due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Twenty-nineconvertible notes payable in the amount of $4,500 each to Sam Klepfish, the Company’s CEO and a related party, dated the first of the month beginning on November 1, 2006, issued pursuant to the Company’s then employment agreement with Mr. Klepfish, which provided that the amount of $4,500 in salary is accrued each month to a note payable. These notes areunsecured.These notes bear interest at the rate of 8% per annum and have no due date. These notes and accrued interest are convertible into common stock of the Company at aconversion price of $0.25 per share. 12 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) June 30, December 31, Convertible secured note payable to Alpha Capital due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Alpha Capital due February 1, 2014.This note bears interest at the rate of 8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Whalehaven Capital Fund Limited, due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Osher Capital Partners LLC due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Assameka Capital, Inc. due February 1, 2014.This note bears interest at the rate of8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Momona Capital due February 1, 2014. This note contains a cross default provision.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.This note bears interest at the rate of 8% per annum.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Convertible secured note payable to Lane Ventures due February 1, 2014.This note bears interest at the rate of 8% per annum.This note contains a cross-default provision, and is secured by a majority of the Company’s assets.The note and accrued interest are convertible into common stock of the Company at a conversion price of $0.25 per share. This note was included in the 2012 Notes Payable Extension Agreement. Secured convertible promissory note payable for the acquisition of Artisan Specialty Foods, Inc. to Alpha Capital, dated May 11, 2012 in theface amount of $1,200,000 at a purchase price of $1,080,000.The note carries simple interest at an annual rate of 4.5% and is due in full by April 2015.The note is convertible into the registrant's common stock at a fixed conversion price of $1.00 per share.Principal and interest in the aggregate amount of $39,163 are payable on a monthly basis beginning in September 2012. The note allows for prepayments at any time. The note also includes cross-default provisions; is secured by all of the registrant's and its subsidiaries' assets; and is guaranteed by each of the subsidiaries. Interest expense in the amount of $30,921 and was accrued on this note during the years ended December 31, 2012 and 2011, respectively.During the three months ended June 30, 2013, the Company made payments in the aggregate amount of $117,491 on this note, consisting of $106,996 of principal and $10,495 of interest. During the six months ended June 30, 2013, the Company made payments in the aggregate amount of $234,983 on this note, consisting of $212,798 of principal and $22,185 of interest. 13 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) June 30, December 31, Secured vehicle lease payable at an effective interest rate of 9.96% for purchase of truck, payable in monthly installments (including principal and interest) of $614 through January 2015. During the three months ended June 30, 2013, the Company made payments in the aggregate amount of $1,842 on this note, consisting of $1,549 of principal and $293 of interest.During the six months ended June 30, 2013, the Company made payments in the aggregate amount of $3,684 on this note, consisting of $3,059 of principal and $625 of interest. Secured vehicle lease payable at an effective interest rate of 8.26% for purchase of truck,payable in monthly installments (including principal and interest) of $519 through June 2015. During the three months ended June 30, 2013, the Company made payments in the aggregate amount of $1,558 on this note, consisting of $1,303 of principal and $254 of interest. During the six months ended June 30, 2013, the Company made payments in the aggregate amount of $3,116 on this note, consisting of $2,580 of principal and $535 of interest. Secured mortgage note payable for the acquisition ofland and building in Bonita Springs, Florida in the amount of $546,000.Principal payments of $4,550 and interest at the rate ofLibor plus 3% are due monthly. The balance of the principal amount will be due March 2018. During the three months ended June 30, 2013, the Company made payments in the aggregate amount of $18,046 on this note, consisting of $13,650 of principal and $4,396 of interest. During the six months ended June 30, 2013, the Company made payments in the aggregate amount of $23,956 on this note, consisting of $18,200 of principal and $5,756 of interest. $ - Total $ $ Less: Discount ) ) Net $ $ For the Three Months Ended For the Six Months Ended June 30, June 30, Discount on Notes Payable amortized to interest expense: $ The Company calculates the fair value of any beneficial conversion features embedded in its convertible notes via the Black-Scholes valuation method. The Company also calculates the fair value of any detachable warrants offered with its convertible notes via the Black-Scholes valuation method.The instruments were considered discounts to the notes, to the extent the aggregate value of the warrants and conversion features did not exceed the face value of the notes. These discounts were amortized to interest expense via the effective interest method over the term of the notes.The fair value of these instruments was charged to interest expense to the extent that the value of these instruments exceeds the face value of thenotes. The Company revalued the conversion options at each reporting period, and charged any change in value to operations. During the three months ended June 30, 2013 and 2012, the Company recorded a loss of $0and$89,569respectively, due to the change in value of the conversion option liability. During the six months ended June 30, 2013 and 2012, the Company recorded a loss of $0and$468,004,respectively, due to the change in value of the conversion option liability. When convertible notes payable are satisfied by payment or by conversion to equity, the Company revalues the related conversion option liability at the time of the payment or conversion.The conversion option liability is then relieved by this amount, which is charged to additional paid-in capital.During the three months ended June 30, 2013 and 2012, conversion option liabilities in the amounts of $0and $0, respectively,were transferred from liability to equitydue to the conversion or payment of the related convertible notes payable. During the six months ended June 30, 2013 and 2012, conversion option liabilities in the amounts of $0and $20,046, respectively,were transferred from liability to equitydue to the conversion or payment of the related convertible notes payable. From September 2005 through December 26, 2012, the Company accounted for conversion options embedded in convertible notes in accordance with FASB ASC 815-10-05. ASC 815-10-05 generally requires companies to bifurcate conversion options embedded in convertible notes from their host instruments and to account for them as free standing derivative financial instruments in accordance with ASC 815-40-05. 14 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Effective December 27, 2012, the Company entered into agreements (the “2012 Notes Payable Extension Agreement”) with certain convertible note holders regarding twenty-five convertible notes in the aggregate amount of $2,037,249in principal and $719,187in accrued interest.Pursuant to the 2012 Notes Payable Extension Agreement, the maturity date of each note and accrued interest was extended to February 1, 2014 (unless the original maturity date is beyond the extended date, in which case the original maturity date will not change); the expiration date of each warrant associated with each of the notes was extended to August 1, 2015 (unless the original expiration date of each warrant was beyond August 1, 2015, in which case the original expiration date will not change); the minimum conversion price of the note and accrued interest, in the case of any adjustment to such price, was set to be $0.05 per share. The Company also agreed that for as long as the convertible notes are held by the existing note holders, it will not issue any common stock or other securities convertible into or exercisable for shares of common stock at a price of less than $0.05 per share.Accordingly, the conversion option and warrants were reclassified from liability to equity since the conversion and exercise prices were fixed and all other conditions were met to classify the conversion feature and warrants as equity. The Company revalued its derivative equity instruments at December 27, 2012 using the Black-Scholes valuation method, and recorded losses on revaluation in the amount of $478,822 for the conversion options, $566,063 for the warrants, and $103,248 for stock options. This resulted in liabilities in the amount of $2,088,475 for the value of the warrants, $1,708,528 for the value of theconversion options, and $411,792 for the stock options.The value of the warrants and conversion options (a total of $3,797,001) was eliminated, and recorded as a gain on extinguishment of debt.The value of the stock options of $411,792 was eliminated, and recorded as a charge to additional paid-in capital. Pursuant to debt extinguishment accounting, the Company charged to interest expense the unamortized amount of the discount on the related convertible notes at December 27, 2012 in the amount of $824,286.Prior to December 27, 2012, the Company had amortized $13,899 of the discount.At December 27, 2012, the Company recorded a new discount on the convertible notes in the aggregate amount of $1,918,993, which was charged to additional paid-in capital. At December 27, 2012, the aggregate value of the unamortized discount on the notes payable affected by the 2012 Notes payable Extension Agreement was $830,837 which amount was charged to operations.The Companyrecorded new discounts on notes payable in the aggregate amount of $1,918,993, which was recorded as an increase in additional paid-in capital. During the year ended December 31, 2012, the Company calculated an original issue discount (“OID”) related to the acquisition of Artisan Specialty Foods, Inc. in the amount of $120,000 on a note payable in the total principal amount of $1,200,000.During the three and six months ended June 30, 2013, this discount was amortized to interest expense in the amount of $2,028 and $3,409, respectively. At June 30, 2013 and 2012,the Company had unamortized discounts to notes payable in the aggregate amount of $1,230,819and $0,respectively. The following table illustrates certain key information regarding our conversion optionvaluation assumptions at June 30, 2013 and 2012: June 30, Number of conversion options outstanding Value at June 30, N/A Number of conversion options issued during the period - Value of conversion options issued during the period N/A Number of conversion options exercised or underlying notes paid during the period - - Value of conversion options exercised or underlyingnotes paid during the period - $ - Revaluation loss (gain) during the period N/A $ Black-Scholes model variables: Volatility N/A to % Dividends - - Risk-free interest rates N/A % Term (years) N/A 3 to 10 15 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) 11.RELATED PARTY TRANSACTIONS For the six months ended June 30, 2013: Pursuant to the terms of the Artisan Acquisition Agreement, the Company made a payment in the amount of $37,500 to David Vohaska.Mr. Vohaska is currently an employee of the Company.The Company also accruedanadditionalpayment in the amount of $37,500 to Mr. Vohaska during the six months endedJune 30, 2013. Pursuant to the terms ofan employment agreement, the Companymade cash payments to its Chief Executive Officer in the amount of $90,500 for previously-accrued bonuses. Also pursuant to the terms of his employment agreement, the Companyissued options to its Chief Executive Officer as follows:Four year options to purchase 50,000 shares of the Company’s common stock at a price of $0.40 per share which vest on December 31, 2014;four year options to purchase 50,000 shares of the Company’s common stock at a price of $0.40 per share which vest onDecember 31, 2015; five year options to purchase 100,000 shares of the Company’s common stock at a price of $0.57 per share which vest on December 31, 2014; five year options to purchase 62,500 shares of the Company’s common stock at a price of$1.60 per share which vest on December 31, 2013; and five year options to purchase 62,500 shares of the Company’s common stock at a price of $1.60 per share which vest on December 31, 2014.The Company also accrued the amount of $27,937 for the value of Restricted Stock Units (“RSU’s”) due to its Chief Executive Officer under the terms of his employment agreement. Pursuant to the terms ofan employment agreement, the Companymade cash payments to its President in the amount of $90,500 for previously-accrued bonuses.Also pursuant to the terms of his employment agreement, the Companyissued options to its President as follows:Four year options to purchase 50,000 shares of the Company’s common stock at a price of $0.40 per share which vest on December 31, 2014;four year options to purchase 50,000 shares of the Company’s common stock at a price of $0.40 per share which vest onDecember 31, 2015; five year options to purchase 100,000 shares of the Company’s common stock at a price of $0.57 per share which vest on December 31, 2014; five year options to purchase 62,500 shares of the Company’s common stock at a price of$1.60 per share which vest on December 31, 2013; and five year options to purchase 62,500 shares of the Company’s common stock at a price of $1.60 per share which vest on December 31, 2014. Pursuant to the terms ofan employment agreement, the Companymade cash payments to Chief Information and Principal Accounting Officer $25,000 for previously-accrued bonuses, Also pursuant to the terms of his employment agreement, the Companyissued options to its Chief Information and Principal Accounting Officer as follows:Four year options to purchase 25,000 shares of the Company’s common stock at a price of $0.40 per share which vested on January 1, 2013;four year options to purchase 25,000 shares of the Company’s common stock at a price of $0.40 per share which vest onJanuary 1, 2015; threeyear options to purchase 25,000 shares of the Company’s common stock at a price of $0.40 per share which vest on January 1, 2016; five year options to purchase 25,000 shares of the Company’s common stock at a price of$0.57 per share which vest on January 1, 2018; five year options to purchase 30,000 shares of the Company’s common stock at a price of $1.60 per share which vest on January 1, 2014; andfive year options to purchase 30,000 shares of the Company’s common stock at a price of $1.60 per share which are scheduled to vest on January 1, 2015. For the six months ended June 30, 2012: Pursuant to the terms ofan employment agreement, the Companymade cash payments to its Chief Executive Officer in the amount of $34,650 for previously-accrued bonuses. Pursuant to the terms ofan employment agreement, the Companymade cash payments to its President in the amount of $34,650 for previously-accrued bonuses. 12.CONTINGENT LIABILITY Pursuant to the Artisan acquisition, the Company may be obligated to pay up to another $300,000 in the event certain financial milestones are met by April 30, 2014 (see note 3).This obligation had a fair value of $131,000 at the time of the Artisan acquisition.During the six months ended June 30, 2013, the Company made a payment in theamount of$37,500against this liability,and accrued an additional $26,930.At June 30, 2013, the fair value of the contingent liability on the Company’s balance sheet is$37,500.The amount ultimately payable to Mr. Vohaska pursuant to this obligation could increase in future periods to a maximum of an additional $187,500. 13. INCOME TAXES Deferred income taxes result from the temporary differences arising from the use of accelerated depreciation methods for income tax purposes and the straight-line method for financial statement purposes, and an accumulation of net operating loss carryforwards for income tax purposes with a valuation allowance against the carryforwards for book purposes. 16 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of the deferred tax assets will not be realized. Included in deferred tax assets are Federal and State net operating loss carryforwards of approximately $3.2 million,which will expire beginning in 2025 through 2029.The ultimate realization of deferred tax assets is dependent upon the generation of future taxable income during the periods in which those temporary differences become deductible. Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income, and tax planning strategies in making this assessment. Due to significant changes in the Company's ownership, the Company's future use of its existing net operating losses may be limited. 14. EQUITY Reverse Stock Split On June 13, 2012, the Company implemented a reverse split of its common stock (the “Reverse Split”) in the amount of 1-for-50.The number of shares issued and outstanding immediately before the Reverse Split was293,692,189 and 282,956,546, respectively; the number of shares issued and outstanding immediately after the Reverse Split was5,873,801 and 5,659,130, respectively. In addition, the proposal to authorize the Board of Directors to change the Company’s domicile from Florida to Delaware was approved. All share and per share data have been retroactively restated to reflect the reverse split. Common Stock During the six months ended June 30, 2013, the Company issued 253,232 shares of common stock for settlement of a note.This issuance of shares was accrued in a prior period, and was carried as common stock subscribed in the Company’s balance sheet at December 31, 2012. During the six months ended June 30, 2013, the Company issued26,078 shares of common stock for settlement of a note.This issuance of shares was accrued in a prior period, and was carried as common stock subscribed in the Company’s balance sheet at December 31, 2012. During the six months ended June 30, 2013, the Company issued 341,794 shares of common stock for the conversion of the principal of a convertible note in the amount or $50,000 and accrued interest in the amount of $35,449, for a total conversion value of $85,449. Treasury Stock During the six months ended June 30, 2013, the Company did notpurchase any outstanding shares of the Company’s common stock. Warrants The following table summarizes the significant terms of warrants outstanding at June 30, 2013. These warrants may be settled in cash or via cashless conversion into shares of the Company’s common stock at the request of the warrant holder. These warrants were granted as part of a financing agreement: Weighted Weighted Weighted average average average Range of Number of remaining exercise exercise exercise warrants contractual price of Number of price of Prices Outstanding life (years) outstanding Warrants warrants Exercisable exercisable Warrants $ 17 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Transactions involving warrants are summarized as follows: Number of Weighted Average Warrants Exercise Price Warrants exercisable at December 31, 2012 $ Granted - - Exercised - - Cancelled / Expired - - Warrants outstanding at June 30, 2013 $ The Company did not issue any warrants during the six months ended June 30, 2013.During the three months ended June 30, 2012, the Company issued warrants to purchase 1,500,000 shares of common stock; the fair value of these warrants was $572,777.The Company also extended the term of warrants to purchase 5,440,000 shares of common stock from April 3, 2012 to April 3, 2015.The fair value of this extension of $842,100 was charged to operations during the three months ended June 30, 2012. Options The following table summarizes the changes outstanding and the related prices for the options to purchase shares of the Company’s common stock issued bythe Company: Weighted Weighted Weighted average average average exercise exercise Range of Number of Remaining price of Number of price of exercise options contractual outstanding options exercisable Prices Outstanding life (years) Options Exercisable Options $ - $ N/A $ 1.60 310,000 $ 1.60 - $ N/A $ $ 18 Table of Contents INNOVATIVE FOOD HOLDINGS, INC. NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS June 30, 2013 (Unaudited) Transactions involving stock optionsare summarized as follows: Number of Shares Weighted Average Exercise Price Options outstandingat December 31, 2012 $ Granted $ Exercised - - Cancelled / Expired ) $ Options outstanding at June 30, 2013 $ Aggregate intrinsic value of options outstanding and exercisable at June 30, 2013 and 2012 was $85,200 and $52,000, respectively.Aggregate intrinsic value represents the difference between the Company's closing stock price on the last trading day of the fiscal period, which was$0.38 and $0.40 as of June 30, 2013 and 2012, respectively, and the exercise price multiplied by the number of options outstanding. During the three months ended June 30, 2013 and 2012, the Company charged $0 and $186,299, respectively, to operations related to recognized stock-based compensation expense for employee stock options. During the six months ended June 30, 2013 and 2012, the Company charged $35,662 and $186,299, respectively, to operations related to recognized stock-based compensation expense for employee stock options. Accounting for warrants andstock options In August 2005, the Company’s commitments to issue shares of common stock first exceeded its common stock authorized. At this time, the Company began to value its warrants and stock options via the liability method of accounting. Pursuant to guidance in ASC 718-40 the cost of these options was valued via the Black-Scholes valuation method when issued, and re-valued at each reporting period.The gain or loss from this revaluation was charged to compensation expense during the period.On December 27, 2012, the Companyentered into the 2012 Notes Payable Extension Agreement with certain holders of its convertible notes which, among other things, created a minimum conversion price for the principal amount of the notes. Under accounting guidance provided by FASB ASC 815-40-05, this resulted in a change in accounting method for our derivative financial instruments to the equity method of accounting. We revalued our derivative liabilities at December 27, 2012, and charged the gain or loss from this revaluation to compensation expense during the period. The Company valued warrants and options using the Black-Scholes valuation model utilizing the following variables: June 30, December 31, Volatility 189.28 % -
